DETAILED ACTION
This office action is in response to the amendment filed September 6, 2022. 
The claims as filed herein are examined as entitled to the foreign priority date of October 30, 2018. 
Clams 1, 3-6 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-6 have been considered but are moot because the new ground of rejection necessitated by applicant’s amendment as described herein. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,4-6 is rejected under 35 U.S.C. 103 as being unpatentable over “Tjiong” (US PG Publication 2017/0236067) in view of “Kim” (US PG Publication 2017/0150222). 


Regarding Claim 1, Tjiong teaches: 
1. A data preparing device comprising: a collection section configured to collect time series data from equipment; (See collection discussed in e.g. ¶49 including collecting time-series data from customer sites 12-18 fig. 1, by data collector applications 34 reporting to central databases 32) 
a storage unit configured to define a situation in which any of items or a combination of the items included in the time series data becomes a predetermined value as an event, and store a storing rule that defines, for each of the events, an item of associated data as a storing target; (See Rules builder, publisher, rules 52, Fig. 2, for building analytical rules analyzes collected data from customer equipment e.g. ¶¶14-15, 55-56, where data is analyzed for triggers such as crossing a threshold for initiating further rule actions including e.g. collecting additional data e.g. ¶87)

and a conversion section configured to extract the associated data from the time series data for each of the events in accordance with the storing rule, and convert resultant data into event data.  (See e.g. rules development and execution environment 204 Fig. 2, Data retrieval element 77, Fig. 3 teaches retrieving of data from streams of data for customer site equipment, including various event type data as in e.g. ¶86 for displaying analytical results 230 to the user). 

wherein the storing rule defines, for each of the events, a data extraction period for extracting each piece of the associated data, ((See Rules builder, publisher, rules 52, Fig. 2, for building analytical rules analyzes collected data including indicating when to initiate the collection of data related to monitored events, e.g. the triggering of data collectin in response to a switch even in ¶85). 

Tjiong does not explicitly teach, but Kim teaches: 
and wherein, for each of the events, the data extraction period is a period of time extending from a first predetermined amount of time before occurrence of the event to a second predetermined amount of time after the occurrence of the event.(Kim, e.g. ¶¶28, 51 teaches setting predetermined intervals for data collection prior to an event and collected of image data after the even for predetermined period e.g. ¶¶51, 62) 

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application, to combine the teachings of Tijong and Kim as each is directed to managing data collection and Kim recognized data before and after recorded events can be relevant in data collection applicants as for example “captured before or after the viewing events occurring in respective viewing devices in the N-screen environment, and used as data for the audience measurement.” (¶51). 



Regarding Claim 4, Tjiong further teaches:
4. A debugging device having a test environment of 18P00930US0 (FANF-576US)30 application programs that operate on a basis of the event data prepared in the data preparing device according to claim 1, the debugging device comprising: a receiving section configured to receive the event data; (See e.g. ¶86 describing receipt of various event data in data stream from customer site equipment and use in test system in e.g. ¶88) and a storing section configured to store, in a reference area of the application programs in the test environment, the event data that have been received.  (See e.g. ¶86 describing receipt of various event data in data stream from customer site equipment and use in test system in e.g. ¶88)

Regarding Claim 5, Tjiong further teaches:
5. A data preparing method executed by a computer,the method comprising the steps of: collecting time series data from equipment, (See collection discussed in e.g. ¶49 including collecting time-series data from customer sites 12-18 fig. 1, by data collector applications 34 reporting to central databases 32)
and defining a situation in which any of items or a combination of the items included in the time series data becomes a predetermined value as an event, and extracting associated data from the time series data for each of the events in accordance with a storing rule that defines, for each of the events, an item of the associated data as a storing target and converting resultant data into event data.  (See Rules builder, publisher, rules 52, Fig. 2, for building analytical rules analyzes collected data from customer equipment e.g. ¶¶14-15, 55-56, where data is analyzed for triggers such as crossing a threshold for initiating further rule actions including e.g. collecting additional data e.g. ¶87 and further See e.g. rules development and execution environment 204 Fig. 2, Data retrieval element 77, Fig. 3 teaches retrieving of data from streams of data for customer site equipment, including various event type data as in e.g. ¶86 for displaying analytical results 230 to the user). 
wherein the storing rule defines, for each of the events, a data extraction period for extracting each piece of the associated data, ((See Rules builder, publisher, rules 52, Fig. 2, for building analytical rules analyzes collected data including indicating when to initiate the collection of data related to monitored events, e.g. the triggering of data collectin in response to a switch even in ¶85). 

Tjiong does not explicitly teach, but Kim teaches: 
and wherein, for each of the events, the data extraction period is a period of time extending from a first predetermined amount of time before occurrence of the event to a second predetermined amount of time after the occurrence of the event.(Kim, e.g. ¶¶28, 51 teaches setting predetermined intervals for data collection prior to an event and collected of image data after the even for predetermined period e.g. ¶¶51, 62) 

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application, to combine the teachings of Tijong and Kim as each is directed to managing data collection and Kim recognized data before and after recorded events can be relevant in data collection applicants as for example “captured before or after the viewing events occurring in respective viewing devices in the N-screen environment, and used as data for the audience measurement.” (¶51). 


Regarding Claim 6, Tjiong further teaches:
6. A non-transitory computer-readable medium encoded with a data preparing program that causes a computer to function as the data preparing device according to claim 1. (See e.g. medium as discussed in ¶90). 



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Tjiong” (US PG Publication 2017/0236067) in view of “Kim” (US PG Publication 2017/0150222) as applied above and further in view of “Gefen” (US PG Pub 2019/0228296).  

Regarding Claim 3, Tjiong teaches the limitations of claim 1 above but does not further teach, but Gefen teaches: 
3. The data preparing device according to claim 1, further comprising: a display section configured to extract, from the event data, the events that occur in a predetermined period in a designated piece of the equipment, and synchronize each of the events in a time series manner to display the events.  (See e.g. Fig. 4, and ¶¶46-48 teaches correlation of event streams and display of the events in user GUI). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Tjiong and Gefen as each is directed to event monitoring system and Gefen recognized “What is needed, therefore, is a IT environment or network system analysis process that provides comprehensive context for network events and real-time insights about the status of assets within the environment so that proper decisions can be made to remedy particular issues and anomalies.” (¶5). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the attached PTO-892 form includes prior art relevant to applicant’s disclosures related to systems for monitoring time series data and collecting relevant event information in monitored equipment.
Any inquiry concerning this communication or earlier commApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
unications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
11/22/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191